ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Kiewit Building Group Inc.                    )      ASBCA No. 59789
                                              )
Under Contract No. W911KB-12-C-0011           )

APPEARANCES FOR THE APPELLANT:                       Michael A. Branca, Esq.
                                                     Jesse S. Keene, Esq.
                                                      Peckar & Abramson, P.C.
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Carl F. Olson, Esq.
                                                     Kyle B. Davis, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Alaska

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 4 April 2016



                                                     ministrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59789, Appeal of Kiewit Building
Group Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals